Citation Nr: 9932065	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for joint pain, claimed 
as an undiagnosed illness.

3.  Entitlement to service connection for a short-term memory 
disorder, claimed as an undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disorder (to include asthmatic bronchitis, a chronic cough, 
and frequent colds).


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, and from November 1990 to June 1991.  The latter period 
of active duty included service in South West Asia during the 
Persian Gulf War (Gulf War).  His service medical records and 
most recent DD-214 reflect that he also served in the Reserve 
at various times, although such service has not been 
verified.

These matters come to the Board of Veterans' Appeals (Board) 
in a manner that warrants some discussion.  In a February 
1998 decision, the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, particularly PTSD, substance abuse, and a character 
disorder.  That decision also denied service connection for 
sore joints and short memory, both claimed pursuant to 
38 U.S.C.A. § 1117 as undiagnosed illnesses due to the 
veteran's service in South West Asia during the Gulf War.  
See 38 U.S.C.A. § 1117 (West Supp. 1999) (statute providing 
service connection for "undiagnosed illnesses" to veterans 
who served on active duty in the Armed Forces during the Gulf 
War in the South West Asia theater of operations); 38 C.F.R. 
§ 3.317 (1998) (regulation implementing 38 U.S.C.A. § 1117); 
see also 38 U.S.C.A. § 101(33); 38 C.F.R. §  3.2(i) (1998).  
(Such claims may be referred to herein as "Gulf War 
undiagnosed illness claims.")  That decision also denied 
service connection for a respiratory disorder (including 
asthmatic bronchitis, frequent colds, and a chronic cough), 
claimed as an undiagnosed illness, as well as service 
connection for exposure to dust, sand storms, and oil fires.  
With respect to the respiratory disorder claim, the rating 
decision not only denied that claim as an undiagnosed 
illness, but also determined that asthmatic bronchitis, 
frequent colds, and chronic cough were the result of 
diagnosed asthmatic bronchitis, "which neither occurred in 
[n]or was aggravated by service."  See 38 U.S.C.A. § 1110, 
1131 (West 1991); Routen v. West, 142 F.3d 1434, 1441-42 
(Fed. Cir. 1998), cert. den. 119 S.Ct. 404 (1998).

In June 1998, the veteran submitted a general notice of 
disagreement with the February 1998 decision.  Later in June 
1998, the RO issued a statement of the case (SOC), which 
addressed all of the issues denied in the February 1998 
decision.  Regarding the respiratory disorder claim, the SOC 
reiterated the rationale of the rating decision, and cited 
not only 38 C.F.R. § 3.317 (the regulation regarding Gulf War 
undiagnosed illness claims), but also 38 C.F.R. §§ 3.303, 
3.306 (regulations providing for "direct" service 
connection, as compared to Gulf War undiagnosed illness 
claims).  The veteran filed a substantive appeal in September 
1998.  

In May 1999, the undersigned Member of the Board conducted a 
hearing at the RO (Travel Board hearing).  At the hearing, 
the veteran's representative clarified that the veteran was 
not seeking service connection for substance abuse and a 
character disorder.  [Transcript (Tr.) p. 1.]  The 
representative also clarified that the veteran sought service 
connection for a respiratory disorder as due to exposure to 
sand, oil fire smoke, and dust in South West Asia during the 
Gulf War - i.e., "direct" service connection for a 
respiratory disorder.  Id.; see February 1998 rating decision 
and June 1998 SOC.  However, the representative indicated 
that the veteran did not claim, pursuant to 38 U.S.C.A. 
§ 1117, that the respiratory disorder was due to an 
undiagnosed illness, or that he sought service connection for 
exposure to dust, sandstorms and oil fires.  Id.  
Accordingly, the Board has characterized the issues on appeal 
as they appear on the cover of this decision.

The decision which follows addresses the veteran's claims of 
entitlement to service connection for joint pain, memory 
loss, and a respiratory disorder.  The claim for PTSD is 
addressed in the remand which follows that decision.

FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has a chronic joint pain disability resulting from an 
undiagnosed illness or illnesses manifested by signs or 
symptoms such as those listed in 38 C.F.R. § 3.317(b).

2.  There is no competent medical evidence showing that the 
veteran has a chronic short term memory disability resulting 
from an undiagnosed illness or illnesses manifested by signs 
or symptoms such as those listed in 38 C.F.R. § 3.317(b).

3.  The veteran is not shown to have a respiratory disorder 
(including asthmatic bronchitis, chronic cough, and frequent 
colds) as a result of military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for joint pain, claimed as an undiagnosed illness, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a short term memory disorder, claimed as an undiagnosed 
illness, is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's respiratory disorder (to include asthmatic 
bronchitis, a chronic cough, and frequent colds), was not 
incurred in or aggravated by military service. 38 U.S.C.A. 
§§ 1110, 1131, (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.303, 
3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's first period of active duty was from June 1967 
to June 1969, including service in the Republic of Vietnam.  
His service medical include the report of the June 1967 
induction examination, which reflects that his nose, sinuses, 
mouth, throat, lungs, chest, upper extremities, feet, lower 
extremities (other than feet), spine, other musculoskeletal 
systems, neurologic status and psychological status were all 
found to be normal.  Complaints of chest pain appear in 
treatment records dated in December 1967 (without a 
corresponding diagnosis), and a diagnosis of pharyngitis 
appears in an August 1967 treatment record.  The report of 
the medical history prepared for the May 1969 separation 
examination reflects that the veteran had experienced swollen 
or painful joints, chronic or frequent colds, and pain or 
pressure in his chest, but the examiner elaborated that the 
veteran had no medical complaints at the time of examination.  
The corresponding report of examination reflects normal 
findings identical to those on the entrance examination.  
Chest x-ray was normal.  

A June 1971 VA examination report reflects the veteran's 
complaints of, among other things, right shoulder pain.  
There was no pertinent diagnosis.  However, incidentally, 
chest x-ray was negative.  

Service medical records dated in the 1980's, generated during 
the veteran's Reserve service, are devoid of any complaint, 
treatment, or diagnosis of any joint, memory, or respiratory 
problem.  A January 1990 service treatment record reflects 
the veteran's complaints of, among other things, tightness in 
his chest when coughing, runny sinuses, and sore throat, of 
two days' duration.  The assessment was an upper respiratory 
infection.  

The veteran's second period of active duty was from November 
1990 to June 1991.  His DD-214 for that period, as corrected, 
reflects that from January 12, 1991 to May 22, 1991, he 
served in South West Asia during the Gulf War.  Service 
medical records from this period include a January 1991 
treatment record, which reflects the veteran's complaints of 
a cold, sore throat, aches, and pains, of one day's duration.  
The examiner noted that the veteran's lungs sounded clear, 
and that he had a cough with loose secretions.  The 
diagnostic impression was an upper respiratory infection, 
cold symptoms, sore throat with white patches and reddening.  

An undated treatment record, generated between September 8, 
1990 and September 8, 1991 and associated with other service 
medical records generated during the veteran's service in 
South West Asia, reflects the veteran's complaints included 
pain in his left side and a cold.  The pertinent assessments 
were an upper respiratory infection with a smoker's cough, 
wheezing, and somewhat purulent sputum; and left flank 
musculoskeletal pain, probably secondary to coughing and 
muscle strain.

The report of the April 1991 redeployment examination 
reflects that the veteran's nose, sinuses, mouth, throat, 
lungs, chest, upper extremities, feet, lower extremities 
(other than feet), spine, other musculoskeletal systems, 
neurologic status and psychological status were all found to 
be normal.  The examiner summarized the defects as a 
"chronic" cough.  In May 1991, the examiner annotated the 
report to reflect that a chest x-ray yielded a normal film. 

A May 1991 South West Asia demobilization record reflects the 
veteran's complaints of heavy dust exposure to his lungs 
while in South West Asia, as well as a sinus infection.  The 
examiner noted that with respect to dust exposure, the 
veteran's cough had persisted.  The examiner also noted that 
the sinusitis had improved, and advised the veteran to stop 
smoking.  There was no diagnosis.

The report of medical history prepared for the May 1991 
demobilization examination reflects the veteran's complaints 
of, among other things, swollen or painful joints, chronic or 
frequent colds, sinusitis, and chronic cough.  The examiner's 
comments were essentially the same as on the May 1991 
demobilization record, with the additional comment that the 
veteran complained of joint pain with moving.  The 
corresponding report of medical examination reflects that the 
veteran's nose, sinuses, mouth, throat, lungs, chest, upper 
extremities, feet, lower extremities (other than feet), 
spine, other musculoskeletal systems, neurologic status and 
psychological status were all found to be normal.  

Service medical records generated after the veteran's return 
from South West Asia include a May 1993 treatment record, 
reflecting his complaints of a pain in his right arm when 
lifting items, of three to four months duration.  The 
assessment was right epicondylitis.  A September 1993 report 
of medical history reflects the veteran's complaints of 
having coughed up blood, as well as having experienced 
swollen or painful joints, sinusitis, and pain or pressure in 
his chest.  The veteran also noted that he had been 
hospitalized for a torn cartilage and ligament in the 
veteran's right knee.  The examiner elaborated that the 
veteran's chest pain was characterized as "indigestion," 
that the veteran took Motrin for joint discomfort, and that 
the veteran smoked one pack per two days.  There was no 
diagnosis.

A VA outpatient record dated in September 1993 reflects the 
veteran's complaints of substernal chest pain.  There was no 
corresponding diagnosis.  

The report of the May 1994 VA Agent Orange examination 
reflects the veteran's complaint of having coughed up blood 
about one month prior to the examination.  He also complained 
of painful joints, chronic or frequent colds, sinusitis, and 
occasional asthmatic bronchitis.  He also complained of 
pressure in his chest and a  chronic cough, both since the 
Gulf War.  On review of his systems, the veteran also 
reported that he had epistaxis associated with the onset of 
upper respiratory infection, occasional nasal obstruction, 
hoarseness, occasional joint stiffness, shortness of breath 
usually associated to asthmatic bronchitis, wheezing, and 
dyspnea (only with bronchitis).  The examiner noted that the 
veteran smoked a half pack per day.  Physical examination 
revealed that the veteran's neck, extremities, spine, and 
neurologic systems were normal.  Chest x-ray was within 
normal limits.  The pertinent diagnoses were a chronic cough, 
asthmatic bronchitis, and recent hemoptysis, "maybe" 
related to bronchitis.  

A July 1994 VA outpatient chest x-ray report reflects a 
pertinent diagnostic impression of no evidence of acute 
pulmonary disease.

The report of the November 1996 VA Gulf War Protocol 
examination (protocol examination) reflects the veteran's 
complaints of, among other things, asthmatic bronchitis; sore 
joints since returning from South West Asia; short memory; 
and a  productive cough that developed while he was in South 
West Asia.  He reported having been exposed to heavy dust 
while in the Persian Gulf War.  He reported that he was about 
30 miles from the Kuwaiti oil fires, and could not describe 
any soot particles on his clothing or equipment, although he 
said that he went to Kuwait on a convoy for one and a half 
days.  The examiner noted the veteran's in-service treatment, 
with medication, for a severe productive cough.  She also 
noted that the veteran had first been diagnosed with asthma 
in 1994.  The examiner additionally noted the veteran's long 
history of smoking, although she noted that the veteran's had 
recently stopped smoking.  Physical examination revealed 
erect carriage, good posture, slightly mild paretic gait on 
the right, normal neck; and full range of motion at the 
shoulders, elbows, and wrists.  Pulmonary functioning tests 
(PFTs) were essentially normal according to the pulmonologist 
who conducted the test, but revealed a short expiratory time.  
After reviewing the veteran's chart (a November 1996 notice 
of claims file transfer reflects that the claims file was at 
the VA Medical Center and available for the examiner's 
review), the examiner diagnosed asthmatic bronchitis, right 
lower leg weakness secondary to a cerebrovascular accident 
(and "not service-connected"), cigarette abuse, cocaine 
abuse, and abnormal pulmonary functioning testing.  

The report of the December 1996 VA PTSD examination reflects 
that the veteran complained of, among other things, impaired 
memory.  On mental status examination, the veteran manifested 
difficulty with memory, both recent and remote.  The 
pertinent diagnoses were a character disorder and a long-
standing substance abuse problem.  

The March 1997 report of the VA neuropsychological 
assessment, conducted due to the veteran's complaints of 
short term memory loss.  He reported that he "forgets 
everything," and that this had worsened since the onset of 
his strokes.  He also reported a history of having served in 
the Gulf War, as well as two strokes, blacking out after 
hitting his head, and use of cigarettes, cocaine, and 
marijuana.  Memory testing revealed some memory impairment.  
The examiner commented that the veteran has difficulty 
learning and remembering unrelated information, and that his 
neuropsychological profile contained evidence of frontal lobe 
involvement.  However, the examiner noted that overall, the 
pattern was too inconsistent to argue for a specific 
localization.  There was no diagnosis.

Another March 1997 VA examination report, reproduced verbatim 
in the text of the December 1997 addendum to the November 
1996 protocol examination (as discussed below), reflects that 
the veteran complained of, among other things, asthmatic 
bronchitis, beginning in January 1991 and continuing to the 
time of examination.  The veteran reported a history of, 
among other things, tobacco use.  Chest x-ray was normal.  
The pertinent diagnoses were status post-cerebrovascular 
accident and asthmatic bronchitis.  

In May 1997, RO personnel noted on the report of the November 
1996 protocol examination that the report was inadequate for 
rating purposes, because it was unclear to the RO whether 
certain testing recommended by the examiner, in her November 
1996 report, had been accomplished.  A corresponding August 
1997 memorandum from the RO to the VA Medical Center (VAMC) 
in West Haven, Connecticut, where the protocol examination 
had been conducted, reflects that the veteran underwent a 
special VA examination in March 1997, and that additional 
testing had been conducted.  The memorandum requested the 
VAMC to provide pertinent follow-up information.

In a December 1997 addendum to the November 1996 protocol 
examination, the examiner who had conducted that examination 
responded to the RO's August 1997 memorandum.  The examiner 
indicated that all testing recommended in the report of the 
November 1996 protocol examination had actually taken place.  
In the addendum per se, the examiner noted that while a 
pulmonary consultant interpreted the results of the PFTs as 
essentially normal, other pulmonologists have felt that the 
PFTs were intrinsically abnormal, confirming an allergic 
condition.  The examiner commented, however, that the veteran 
had been at "a distance" from the oil fires; that he noted 
no evidence of soot or oil particles on his clothing; and 
that he did not report any acute "breathing" abnormalities 
until 1994.  With regard to the gap in time between the 
reported exposure and the onset of breathing abnormalities, 
the examiner stated that "[o]ne would assume that an acute 
allergic attack would have occurred in closer temporal 
proximity to the supposed exposure or allergens."  The 
examiner also emphasized the veteran's history of smoking.  
With respect to the questioned March 1997 specialty 
examination, the examiner reported that the examination had 
in fact taken place, and proceeded to dictate the report of 
that examination (as recited above).  


II.  Analysis

Joint pain and memory loss

The veteran and his representative contend that the veteran 
is entitled, pursuant to 38 C.F.R. § 3.317, to service 
connection for joint pain and memory loss, due to an 
undiagnosed illness or illnesses.  As a threshold matter, the 
Board notes that the  RO complied with the development of the 
veteran's Gulf War undiagnosed illness claim as required by 
VA Circular 20-92-29.  See, e.g., November 1996 and October 
1997 RO Gulf War development letters to the veteran and VA 
Gulf War protocol examination reports dated in May 1994 and 
November 1996 (with December 1997 addendum).

With respect to the veteran's claims, Title 38 U.S.C.A. 
Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  The regulation 
implementing the foregoing statute, Title 38 C.F.R. Section 
3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, cardiovascular signs and symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the South West Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1) (1998).  "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1998).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id. 

However, before the Board is permitted to address the above 
legal authority in terms of the merits of the veteran's Gulf 
War undiagnosed illness claims, the Board must first 
determine whether his claims are well grounded.  See 
38 U.S.C.A. § 5107; Boeck v. Brown, 6 Vet. App. 14, 17 
(1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Recently, in VAOPGCPREC 4-99 (May 3, 1999), the General 
Counsel for VA addressed the issue of what constitutes a 
well-grounded claim under the provisions of 38 U.S.C.A. 
§ 1117.  The conclusion of the General Counsel is cited 
below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

Here, the veteran's claim of entitlement to service 
connection for joint pain as an undiagnosed illness must be 
denied because the record lacks any competent (i.e. medical) 
evidence which links the veteran's complaints of joint pain 
or other symptomatology - which the Board assumes arguendo 
are competent evidence of a "chronic disability" for 
purposes of 38 C.F.R. § 3.317 - and any illness (or 
combination of illnesses) that cannot be attributed to a 
known clinical diagnosis.  

Particularly, with respect to claimed joint problems, the 
earliest pertinent mention of joint pain appears in the 
report of medical history prepared for the May 1991 
demobilization examination.  However, the examiner made no 
comment that linked a "chronic" disability, as that term is 
defined for purposes of 38 C.F.R. § 3.317, to an undiagnosed 
joint disability; indeed, the examiner's elaboration appears 
to be a mere transcription of the veteran's report of joint 
pain and self medication, rather than an attempt to reach any 
sort of diagnostic conclusion or analysis.  See Leshore v. 
Brown, 8 Vet. App. 406 (1995).  Indeed, that portion of the 
medical history form is reserved for "summary and 
elaboration of all pertinent data [emphasis added]," as well 
as "findings" and "history," and does not purport to be an 
assessment, diagnosis, diagnostic impression, or other 
conclusion encompassing the etiology of any disability 
reported.  Moreover, that statement is not pertinent to any 
current disability that the veteran might have.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)(well 
grounded claim requires current disability, measured as of 
date of claim); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability); see also 38 U.S.C.A. 
§ 1117(a); 38 C.F.R. § 3.317(a)(1), (3); Pub. Law 103-446 
Section 102(1).  The same may be said regarding the May 1993 
Reserve assessment of epicondylitis, which is a clinically 
recognized entity outside the ambit of 38 C.F.R. §  3.3.17.  
Moreover, that record cannot possibly link complaints of 
"chronic" disability to an undiagnosed because the 
complaints of pain were not of sufficient duration to 
constitute a "chronic" illness as defined by 38 C.F.R. 
§ 3.317.  Likewise, the September 1993 report of medical 
history reflects the veteran's complaints of having 
experienced painful joints, but does not indicate when or how 
long the veteran experienced such joint discomfort, and thus 
cannot link any undiagnosed joint pain to "chronic" 
disability, as that term is defined for purposes of 38 C.F.R. 
§ 3.317.  The report of the May 1994 VA Agent Orange 
examination reflects the veteran's complaint of painful 
joints, but there was no pertinent diagnostic assessment - of 
an undiagnosed illness or otherwise.  In any case, this 
report also lacks any link between undiagnosed "joint pain" 
and "chronic" disability, as that term is defined for 
purposes of 38 C.F.R. § 3.317.  The only other pertinent 
medical evidence regarding joint pain appears in the report 
of the November 1996 VA Gulf War Protocol examination, which 
diagnosed right lower leg weakness secondary to a 
cerebrovascular accident (and not service-connected).  This 
also fails to provide the necessary nexus evidence.

With respect to the claimed memory loss, the earliest 
complaint of memory loss appears in the report of the 
November 1996 VA protocol examination.  However, the only 
diagnosis on that report that might plausibly account for 
that complaint is cocaine abuse, but this is a "diagnosis" 
which is not within the ambit of 38 C.F.R. § 3.317.  
Moreover, none of the diagnostic assessments rendered by that 
examiner linked, in any fashion, reports of in-service memory 
loss, or reports of "chronic" memory loss of at least six 
months' duration, to an undiagnosed illness.  Indeed, that 
would have been impossible, because at the time of the 
examination, the record lacked any evidence to suggest when 
the memory loss occurred, or the duration of any claimed 
memory loss, and there was no clinical evidence on 
examination to support a finding or diagnostic assessment of 
memory loss.  The report of the December 1996 VA PTSD 
examination reflects that the veteran complained of, among 
other things, impaired memory, but the pertinent diagnoses 
were a character disorder and a long-standing substance abuse 
problem.  Neither of these conditions is an undiagnosed 
illness, and even if they were considered as such, they are 
not linked to complaints of memory loss in South West Asia 
during the Gulf War .  As in the case of the November 1996 VA 
protocol examination, such a link would not have been 
possible due to the lack of a factual predicate for such a 
conclusion, and for the same reasons set forth above.  The 
only other medical evidence of memory loss is the March 1997 
report of the VA neuropsychological assessment, which 
concludes that the veteran has memory and learning problems, 
which could be construed as a "disability" without a 
diagnosis.  Moreover, the report reflects that the veteran 
complained of a "chronic" memory loss of at least six 
months' duration, insofar as his memory problems had grown 
worse since his 1994 strokes.  However, the report expresses 
no opinion as to any link between those complaints and the 
memory loss disability. 

In short, there is no medical evidence which plausibly links 
an undiagnosed illness, or an illness that has escaped 
clinical diagnosis, to the veteran's complaints of chronic 
joint pain and memory loss after his active duty in South 
West Asia during the Gulf War, or to his testimony regarding 
joint pain and memory loss [Tr. pp. 22, 26, 27].  See 
VAOPGCPREC 4-99.  Although the veteran is competent to 
testify as to symptomatology he experienced during his South 
West Asia service and thereafter, he is not shown to have the 
medical background, training, or expertise needed to render 
either a self-assessment of an "undiagnosed illness" or a 
link between such illness and his complaints of chronic 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's claims are not well-grounded under 
38 C.F.R. § 3.317.

Respiratory disorder

The veteran and his representative contend that the veteran 
has a respiratory disorder, particularly asthmatic bronchitis 
(manifested by frequent colds and a chronic cough), which is 
due to his exposure to sand, oil fire smoke, and dust during 
his active military duty in South West Asia.

As a threshold matter, the Board notes that the veteran's 
claim of entitlement to service connection for a respiratory 
disorder is well grounded because of the in-service notation 
of "chronic" cough, see Myers v. Brown, 5 Vet. App. 3 
(1993), as well as the May 1994 diagnosis of "chronic" 
cough in the context of the veteran's complaints of 
continuity of cough symptomatology since service, see Savage 
v. Gober, 10 Vet. App. 489, 494-95, 497 (1997).  The Board is 
satisfied that the RO complied with VA's resultant duty to 
assist.  Specifically, the RO obtained all VA medical records 
identified by the veteran, and asked him to identify sources 
of pertinent private medical treatment that he desired to 
have associated with the file.  See 38 C.F.R. § 3.159 (1998) 
and Hilkert v. West, 12 Vet. App. 145, 151 (1999) (en banc).  
A VA physician examined him in November 1996 and expressed an 
opinion as to the nature and etiology of the claimed 
respiratory problems, and the RO made the claims file 
available to the examiner for this purpose.  Thus, the Board 
will proceed to the merits of his claim.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this regard, the Board notes that in order to establish 
service connection for a disability, there must be evidence 
that such disability is related to disease or injury that 
either began in or was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); see 38 C.F.R. §§ 3.303(a), 3.306 
(1998).  Moreover, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Here, there are three aspects of respiratory disability 
claimed by the veteran:  frequent colds, chronic cough, and 
asthmatic bronchitis (or, asthma with bronchitis).  Each will 
be addressed individually.  

As to frequent colds, there is no competent medical evidence 
in the file which reflects that the veteran has had a cold, 
or even an upper respiratory infection, at any point since he 
filed his claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); see also Hampton v. Gober, 10 Vet. App. 481 
(1997).  Absent a current disability, his claim must fail in 
this regard.  Degemetich, 104 F.3d 1328; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Chelte v. Brown, 
10 Vet. App. 268 (1997).  Thus, the weight of the medical 
evidence, with respect to frequent colds, is against the 
veteran's claim.

As to chronic cough, the only medical evidence which tends to 
show that the veteran has a current cough disability related 
to service is the May 1994 VA diagnosis of "chronic" cough, 
rendered in the context of the veteran's complaints of 
continuity of cough symptomatology since service.  However, 
while this evidence must be viewed in the light most 
favorable to the veteran for purposes of determining whether 
his claim is well grounded, the Board's determination of his 
claim on the merits must analyze the probative value of that 
statement.  In this regard, the Board notes that the May 1994 
VA examination report noted not only the veteran's complaints 
of continuity of symptomatology since service, but also noted 
his history of smoking.  Yet, the examiner made no comment on 
what role, if any, smoking (as compared to exposure to dust, 
oil fire smoke, or dust in-service) might have played in 
producing the cough.  That is, while the diagnosis of 
"chronic cough" can be read to support the veteran's claim, 
it can also be read in a manner unfavorable to his claim, and 
is therefore equivocal.  The diagnosis lacks any indication 
as to date of onset of the chronic cough, or any other 
etiological information.  Thus, while credible, it is of 
minimal probative value.  

By contrast, the December 1997 addendum to the November 1996 
VA Gulf War protocol examination specifically noted the 
veteran's claimed in-service exposure to dust and oil smoke, 
as well as his history of smoking, and strongly implies that 
it was unlikely that asthmatic bronchitis was related to such 
exposure.  
The examiner reasoned that PFTs suggested that the veteran 
has an allergy.  She also indicated that, notwithstanding her 
notation that the veteran developed a severe productive cough 
during service in South West Asia, his earliest complaint of 
an allergic (asthmatic) breathing abnormality, in 1994, was 
not in sufficient "temporal proximity" to the supposed 
exposure or allergens (i.e., oil well smoke, dust, or sand) 
to suggest that those were the allergens which triggered his 
current pulmonary difficulty.  Moreover, the report accounted 
for coughing symptomatology in either the diagnosis of 
asthmatic bronchitis - which the examiner had clearly 
indicated was unrelated to inservice exposures or allergens - 
or in the diagnosis of cigarette abuse, which is neither 
claimed nor shown to be related to either period of the 
veteran's military service.  Accordingly, the salient feature 
of this opinion is that regardless of any evidence as to 
whether the veteran manifested prodromal forms of asthma of 
allergic etiology during service (in terms of coughing or 
other symptomatology), see 38 C.F.R. § 3.380 (1998), there is 
nothing in the record to suggest that in-service exposure to 
dust, sand, or oil well smoke is related to the veteran's 
current disability, particularly given the gap in time 
between the in-service exposure and the earliest (1994) 
complaints of breathing difficulty.  This conclusion credibly 
and comprehensively explains the possible etiologic factors 
of record, including smoking.  Additionally, certain other 
credible medical evidence of record corroborates the analysis 
in the December 1997 VA examiner's addendum.  Particularly, 
the undated treatment record, generated between September 8, 
1990 and September 8, 1991, reflects a pertinent diagnosis of 
"smoker's cough," and the September 1993 medical history 
notes that the examiner elaborated, with respect to coughing, 
that the veteran smoked one pack every two days.  The Board 
believes that such evidence credibly tends to show that the 
veteran's respiratory problems are unrelated to service, and 
is more persuasive (probative) of the etiology of his 
respiratory disorders than the evidence in favor of his 
claim, primarily because it accounts for more of the evidence 
pertinent to the origin of his disability.  Thus, the weight 
of the medical evidence, with respect to chronic cough, is 
against the veteran's claim.

As to asthmatic bronchitis, the earliest medical evidence of 
asthmatic bronchitis appears in the May 1994 VA examination 
report.  However, that report expresses no etiologic opinion 
with respect to that disability.  The same may be said with 
respect to the November 1996 and March 1997 VA examination 
reports, although the December 1997 addendum to the November 
1996 VA examination report reflects the examiner's opinion 
that pulmonary difficulty, including asthmatic bronchitis, 
was unrelated to the veteran's military service, as discussed 
above.  Thus, the weight of the medical evidence with respect 
to asthmatic bronchitis, is against the veteran's claim.

The other medical evidence of record, while credible, is not 
probative as to the etiology of the veteran's current 
respiratory complaints.  

As to lay evidence, the veteran testified at the May 1999 
Travel Board hearing that no doctor had related his 
respiratory disorders to in-service exposure or other in-
service experiences.  [Tr. p. 33.]  See Constantino v West, 
No. 96-1037 (U.S. Vet. App. August 16, 1999).  Moreover, with 
respect to the rest of his testimony and other statements of 
record, there is no evidence to show that he has the medical 
expertise, experience, or training needed to render an 
etiological opinion regarding his current respiratory 
problems.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Black 
v. Brown, 10 Vet. App. 279, 284 (1997).  Thus, while his 
testimony describing his symptoms is competent and credible, 
his testimony is not credible with respect to the etiology of 
his current problems.  Therefore, for the reasons set forth 
above, the weight of the evidence is against his claim.

The representative essentially contends, in his April 1999 VA 
Form 646 and during the May 1999 Travel Board hearing [Tr. p. 
31], that the rationale expressed in the December 1997 
addendum to the November 1996 VA examination report is 
undermined by the fact that the veteran need not have been 
close enough to the oil well fires to have soot on his 
clothes in order for the veteran to have been exposed to oil 
well smoke (and by inference, for his respiratory problems to 
be attributed to such exposure).  However, to the extent that 
the representative thereby attempted to express an etiologic 
opinion, there is no evidence that the representative has the 
medical background, expertise, or training to render such an 
opinion.  Moreover, the November 1996 VA examiner, in her 
December 1997 addendum, did not rely so much on the veteran's 
geographic proximity to (or distance from) the oil well fires 
to reach her conclusions; instead she focused on the lack of 
temporal proximity between the ostensible exposure, in 1991, 
and the earliest report of breathing difficulty, in 1994.  In 
any case, she did not discuss the veteran's putative exposure 
solely in terms of the lack of soot on his clothes in 
arriving at her opinion; on the contrary, the veteran 
reported to her that he was about 30 miles from the Kuwait 
oil fires.  Although the veteran testified at the May 1999 
Travel Board hearing that he was "right between the middle 
of the oil well [fires]" [Tr. p. 31], this statement does 
not indicate how close he was to the oil well fires, does not 
contradict what he told the November 1996 VA examiner, and 
thus cannot serve as a basis for impeaching the examiner's 
opinion. 

The Board finds that a preponderance of the evidence is 
against the veteran's claim; accordingly, the benefit-of-the-
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The veteran's his claim is denied.  


ORDER

Service connection for joint pain, and for a short term 
memory disorder, claimed as undiagnosed illnesses, is denied.

Service connection for a respiratory disorder (to include 
asthma, bronchitis, a chronic cough, and frequent colds) is 
denied.


REMAND

The veteran and his representative contend that the veteran 
has an acquired psychiatric disorder, PTSD, which is due to 
the veteran's military service.  However, before the Board 
can reach the merits of their contentions, it must first 
determine whether the claim is well grounded.  Murphy, 1 Vet. 
App. at 81.

Generally, the requirements of a well grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder are the same for that of any other disability:   the 
claimant must produce (1) medical evidence of a current 
disability; (2) lay or medical evidence that a disease or 
injury was incurred or aggravated in service; and (3) medical 
evidence of a link, or nexus, between the current disability 
and the in-service disease or injury.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).  In the case of a claim 
of entitlement to service connection for PTSD, a well 
grounded claim requires a medical evidence of a current PTSD 
disability; lay or medical evidence (presumed to be credible) 
of an in-service stressor; and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997) 

However, before the Board can adjudicate the question of well 
groundedness, however, there is an even more fundamental 
question that must be asked, namely, whether VA has complied, 
pursuant to 38 U.S.C.A. § 5103, with its duty to inform this 
claimant of the evidence necessary to complete his 
application for benefits.  See 38 U.S.C.A. § 5103(a) (West 
1991).  In the context of a claim of entitlement to service 
connection, if VA is notice of relevant evidence that may 
exist, or could be obtained, and that, if true, would render 
the claim "plausible" (i.e., well grounded), that duty may 
include advising the claimant of the need to submit such 
evidence in order to complete his application for benefits.  
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  This includes 
advising the veteran to submit evidence of an opinion, 
reportedly voiced by a physician, that the disability in 
question might plausibly be related to the veteran's military 
service.  Id.  

During the veteran's May 1999 Travel Board hearing, it was 
noted that the RO had denied his claim for PTSD in part 
because he did not have a diagnosis of PTSD.  In response the 
veteran testified that at least one VA physician at VAMC West 
Haven had diagnosed him as having PTSD.  [Tr. pp. 10-15, 21.]  
His representative further stated that the physician 
"thought it was something that was service-connected."  
[Tr. p. 10.]  The veteran indicated that the stressor was 
related to his service in Vietnam. [Tr. p. 19].  He referred 
to experiencing mortar attacks, although no specific event 
was described. [Tr. p. 20].  A review of the claims file for 
such records reflects that the RO received records of the 
veteran's treatment at VAMC West Haven dated through part of 
February 1997, but did not request records from VAMC West 
Haven for the balance of 1997.  Under the circumstances of 
this case, where (in any case) the missing records, if they 
exist, are constructively before the Board, see Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), a remand is warranted 
for the RO to advise the veteran of the need for such 
records, and to take reasonable steps to obtain them.  
38 C.F.R. § 19.9 (1998).  

If, on remand, the RO receives evidence rendering the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder (including PTSD) well grounded, 
then VA's duty to assist will be triggered.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In that case, the RO should consider 
whether additional evidentiary development is required.  Such 
development might include compiling a list of stressors 
mentioned by the veteran; advising the veteran of the 
advisability of submitting evidence from individuals who 
served with him in order to provide credible supporting 
evidence that the claimed stressor(s) actually occurred; 
contacting the National Personnel Records Center (NPRC)and 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the United States Army & Joint 
Services Environmental Support Group (ESG)), in an effort to 
obtain corroborating evidence of actual stressor occurrence; 
and if indicated, arranging for an additional psychological 
examination to address the question of whether the veteran 
actually has PTSD, and if so, which specific stressors form 
the basis of the PTSD diagnosis.  

This case is REMANDED for the following actions: 

1.  The RO should contact the VAMC in 
West Haven, Connecticut, and request all 
outpatient and mental health clinic 
records pertaining to the veteran's 
treatment for mental disorders, 
generated from February 1997 to date.  
All materials obtained should be 
associated with the file. 

2.  Thereafter, the RO should review the 
medical evidence and ascertain whether 
the veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
is well grounded.  In particular, the RO 
should ascertain whether the evidence 
received pursuant to this remand 
reflects a diagnosis of PTSD which has 
been linked to service.  If the claim is 
determined to be well grounded, the RO 
should consider whether additional 
development of the veteran's claim is 
warranted, such as compiling a list of 
stressors mentioned by the veteran; 
advising the veteran of the advisability 
of submitting evidence from individuals 
who served with him in order to provide 
credible supporting evidence that the 
claimed stressor(s) actually occurred; 
contacting the USASCRUR (formerly ESG), 
in an effort to obtain corroborating 
evidence of the veteran's claimed 
stressor(s); and, if indicated, 
arranging for a psychological 
examination to address the question of 
whether the veteran actually has PTSD, 
and if so, which specific verified 
stressors form the basis of the PTSD 
diagnosis.  The examination report 
should reflect review of pertinent 
material in the claims folder and 
include the complete rationale for all 
opinions expressed.

3.  Thereafter, the RO should take 
adjudicative action on the veteran's 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If any 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to this Board for further appellate review.  No 
action is required by him until he receives further notice.  
The purposes of this remand are to procure clarifying data 
and to comply with the governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals







